Citation Nr: 1112282	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the claims for further development in August 2008 and August 2009.  The files have now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A back disability was not present until years after the Veteran's discharge from service and is not etiologically related to service.

2.  The social and occupational impairment from the Veteran's PTSD most closely approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, and service incurrence or aggravation of arthritis of the back may not be presumed.  38 U.S.C.A. §§ 111, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
 
2.  The criteria for an evaluation of 50 percent, but not higher for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a back disability and entitlement to an increased rating for the service-connected PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) are associated with the claims files, as are relevant VA treatment records and Social Security Administration (SSA) disability records.  The Veteran has not asserted there are any outstanding VA or non-VA treatment records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence.

The Veteran was afforded appropriate medical examinations in regard to the claimed disabilities on appeal.  The Board remanded the case in August 2008 for current VA examinations, which were performed in February 2009; the Board has reviewed the examination reports and finds the originating agency substantially complied with the terms of the remand requirements.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claims.



Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show no indication of back trauma or back pain.  Report of Medical Examination in July 1970 concurrent with separation from service shows clinical evaluation of the spine as "normal."

A January 1973 Report of Physical Examination that was apparently performed for enlistment in the Army Reserve shows clinical evaluation of the spine as "normal."  Similarly, a September 1977 Report of Medical Examination for the Army Reserve shows the spine as "normal."

The Veteran presented for VA outpatient treatment for burns in August 1996.  Clinical examination at the time noted the back as having normal curvature and mobility, no pain or tenderness and no costovertebral angle tenderness.

The Veteran received VA inpatient treatment for alcohol dependence in October-December 1996.  During hospitalization the Veteran was referred to the Physical and Rehabilitation Medicine Service (PM&RS) clinic for a complaint of low back pain (LBP).  There is no indication of a contemporaneous diagnosis of the underlying back disorder. 

The Veteran presented to the VA outpatient clinic in October 2002 for an initial visit.  He reported a history of low back pain for 20 years (i.e., since approximately 1982).  Neurological examination was normal.  The clinical impression was LBP.  

VA X-rays of the lumbar spine in November 2002 showed degenerative changes at L4-5 and L5-S1.

In February 2003 the Veteran presented to the VA primary care clinic (PCC) complaining of worsening back pain at work.  Clinical examination showed normal range of motion (ROM) of the lumbar spine, but the clinical impression was degenerative joint disease (DJD) of the lumbar spine.
 
VA PMR&S notes in July-August 2003 show the Veteran received ultrasound treatment for radiating low back pain.  He also received lumbar support.

The Veteran presented to the VA PCC in September 2003 complaining of worsening LBP, which he had had since 1996.  Recent computed tomography (CT) study of the lumbar spine had revealed L4-5 disc bulging producing severe spinal stenosis and L5-S1 disc bulging producing mild spinal stenosis.  The clinical impression was acute worsening of LBP.

A VA orthopedic consult in November 2003 resulted in an impression of segmental lumbar stenosis at L4-5.

A January 2004 letter from the Veteran's co-worker, Mr. W.L.D., asserts the Veteran complained about back and hip pain.  When possible, Mr. W.L.D. did all of the Veteran's lifting and moving of heavy objects.

The Veteran reported to a VA psychiatrist in February 2004 that he ceased working the previous month after hurting his back.  In March 2004 he reported to a VA social worker that he had reinjured his back in January and was concerned that his employer would not cover it as short-term disability; the social worker assisted the Veteran in filling out paperwork for Family Medical Leave Act (FMLA) to take to his employer and also advised the Veteran to apply for Social Security Administration (SSA) disability benefits.

In May 2004 the Veteran presented to the VA neurosurgery complaining of LBP and bilateral leg pain; the clinical impression was likely spinal stenosis.  Magnetic resonance imaging (MRI) in June 2004 showed significant lumbar stenosis at L4-5 and L5-S1.  

The Veteran had a VA PTSD examination in July 2004 during which he reported that he last worked in January 2004, having hurt his back in a workplace injury.

The Veteran had a VA Agent Orange examination in August 2004 during which he reported having had DJD of the spine with lower backache for the past two years.  He endorsed a workplace injury to the back earlier that year and denied any major injuries or accidents in service.

A September 2005 VA neurosurgery follow-up yielded a clinical impression of lumbar stenosis and neurogenic claudication; decompressive laminectomy was recommended.  Decompressive laminectomy at L4-S1 was performed by VA in November 2004, with apparent success in relieving the Veteran's LBP.

The Veteran had a VA examination of the spine in February 2009, performed by an examiner who reviewed the claims files.  The Veteran reported that during service he fell off a truck during Advanced Individual Training (AIT), injuring his back although he did not remember having had any treatment at the time.  During the remainder of service he performed heavy lifting with resulting back pain, for which he was given pain pills by the medic but he did not go on sick call.  He continued to have back pain throughout the years.  He reinjured his back in a workplace accident in 2004 and had not worked since then.  The examiner performed a clinical examination and noted observations in detail.  

The examiner diagnosed degenerative disc disease (DDD) of the spine but stated an opinion that the disease was not likely to be etiologically related to active service.  As rationale, the examiner stated there was no evidence in service treatment records of back symptoms during service, and the Veteran in fact denied recurrent back pain in his last physical examination during service.  After discharge from service there was no indication of a back problem in the examination in August 1996, and the first documentation of back complaint was not until November 2002.  Finally, the Veteran denied any major injuries in service during his Agent Orange examination.  Because of the lack of evidence of back problems during the service, the absence of documented back problems for 20 years after discharge from service, and the inconsistency of the Veteran's reported symptoms, the back disorder could not be assumed to be related to service.

In March 2010 the files were reviewed by the VA examiner who performed the examination cited above.  The examiner stated that review of newly-received VA treatment records did not change the previous opinion; i.e., there was still no evidence to link the current back pain to active service.

On review of the evidence above the Board finds the Veteran has shown current back disability, variously diagnosed as DDD, DJD and stenosis.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case there is no medical evidence of a relationship between the current back disorder and active service, and in fact the competent and uncontroverted medical opinion of record is against nexus.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes at this time that arthritis was not manifested to any degree within the first year after discharge from service, as shown by the August 1996 VA treatment report more than 20 years after discharge from service in which the spine was essentially unremarkable.  Presumptive service connection is accordingly not warranted.

The Board further notes that the Veteran endorsed to VA medical examiners that he had back trauma during service and symptoms of pain during service and continuing after discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

On review, the Board finds the Veteran's assertions of back problems during service and continually after service are not credible because such assertions are inconsistent with medical documentation of record.  The Veteran specifically denied back problems at the time of his discharge, and he evidently had no back problems in 1996.  After he was documented with back symptoms in 2002 he asserted to medical providers that his back problems had their onset in the 1980s.  Thus, any current assertion by the Veteran of back symptoms during service and continual problems since service is internally inconsistent with his own statements on multiple previous occasions.

In sum, the evidence establishes that the Veteran's current back disability developed years following his discharge from service and is unrelated to his active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

The evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  


Evaluation of PTSD

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected PTSD on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is inadequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The instant claim for increased rating was received in January 2004.  In his claim the Veteran asserted his medication was helping to some degree with his symptoms, but the medication would soon render him unable to work because of his inability to concentrate when driving.  The Veteran also found himself being irritable and snapping at people for no good reason.  He was confused by loud noises, especially at night, and slept poorly.  He was constantly nervous and anxious, and preferred to be by himself rather than with other people.   

The Veteran presented to the VA mental health clinic (MHC) in January 2003 to resume treatment for PTSD.  He complained of increased problems with depression, nightmares and sleep disorder.  The clinical impression was prior treatment for PTSD that had lapsed five months earlier, which had exacerbated symptoms.  He was referred to psychotherapy for medication assessment and to group therapy for counseling.  The clinician noted the Veteran was currently employed.  

During medication evaluation later in January 2003, the Veteran stated his medication was effective for his nerves but he still felt depressed, although he denied suicidal ideation (SI).  He requested medication to help him sleep.  He reported he did not eat well, but his weight was about the same.

The Veteran was interviewed by a VA psychiatrist in April 2003 and September 2003.  The Veteran reported continued feeling of depression.  His medications were helpful but made him drowsy.  He denied SI.  He reported he continued to work in the warehouse of a tire store.  During the interview the Veteran was alert, oriented, verbal and coherent.  He was not anxious or depressed.  The psychiatrist assigned a current global assessment of functioning (GAF) score of 65.

A January 2004 letter from the Veteran's friend, Ms. M.A.H., asserts from personal observation, and on the basis of a degree in psychology and experience as a mental health counselor, that the Veteran displayed patterns of emotional depression.  The Veteran had impaired short-term memory and could not remember from one moment to the next what had been said to him.  The Veteran was always nervous and anxious and unable to sleep at night.  The Veteran's bad memory and lack of concentration made him a dangerous driver.  The Veteran had difficulty in social events because he was easily fatigued and loathe to be in groups; the Veteran largely preferred to be by himself.  The Veteran also had a serious literacy problem but was too proud to ask for help.

A January 2004 letter from the Veteran's co-worker, Mr. W.L.D., affirms the Veteran preferred to stay by himself and also had difficulty concentrating.  The Veteran was nervous and tense unless left alone.      

During VA MHC interview in February 2004 the Veteran reported to a VA psychiatrist that he ceased working the previous month due to a recent back injury.  He reported feeling depressed although he denied SI.  He reported not sleeping well at night and reported poor appetite.  During interview the Veteran was alert, oriented and coherent.  He was mildly anxious and mildly depressed.  The psychiatrist assigned a current GAF score of 60.

During MHC interview in June 2004 the Veteran reported his medications worked fairly well, although he reported not sleeping at night and not eating well.  The Veteran reported he was homeless and lived with his sister.  During the interview he was alert, verbal, oriented and coherent.  He was not anxious and did not look depressed.  The psychiatrist assigned a current GAF score of 65.

The Veteran had a VA PTSD examination in July 2004, performed by a psychiatrist who reviewed the claims files.  The Veteran complained of impaired memory, anxiety and depression.  He reported sleep impairment with nightmares six times per week as well as intrusive thoughts.  He endorsed anxiety, hyper-startle, hypervigilance and irritability.  He also stated he felt uncomfortable in crowds and preferred to be alone.  He denied suicide attempts.  He admitted to a remote history of alcohol dependence but stated he had been sober for the past eight years.  The Veteran stated he last worked in January 2004, having hurt his back in a workplace injury; prior to the back injury he had felt anxious and nervous at work due to PTSD but he was able to go to work every day until the back injury.  His social relationships were primarily with a lady friend and his family; he used to bowl and dance but no longer did those activities because of his back.  He endorsed going to church and being close to his three children.  

On examination the Veteran was alert and cooperative.  There were no loose associations or flights of ideas.  There were no bizarre motor movements or tics.  The Veteran's mood was somewhat tense but friendly and cooperative, and his affect was appropriate.  The Veteran endorsed nightmares and intrusive thoughts but denied homicidal or suicidal ideation or intent.  There were no impairment of thought process or communication, no delusions or hallucinations, no ideas of reference and no suspiciousness.  The Veteran was oriented times three.  His memory, both remote and recent, appeared to be good.  Insight and judgment appeared to be adequate, as well as intellectual capacity.  The examiner assigned a GAF score of 52 and stated there was a moderately serious impairment of psychosocial functioning. 

During MHC interview in September 2004 the Veteran was alert, verbal, oriented and coherent.  He looked frustrated but was not anxious and did not look depressed.  The psychiatrist assigned a current GAF score of 60.

A Report of Contact by the North Carolina Disability Determination Services in July 2004 states the Veteran was taking two medications daily, one of which was to help him sleep.  The Veteran endorsed flashbacks, nightmares, cold sweats and depression.  He stated he would not be around groups of more than five people at a time and could not stand loud sounds.  He was able to go shopping in large stores, but had to go early in the morning or late at night to avoid crowds.  He stated he tried to stay by himself as much as possible but he endorsed socializing with family and friends.  He was previously unable to interact with his grandchildren when they were small and made noise, but he was able to interact with them once they became teenagers.  The Veteran stated he had trouble remembering to make appointments but stated he could handle personal grooming without reminders.
 
An undated and unsigned Report of Contact associated with SSA disability records states the Veteran would probably be unable to return to work as a private security guard secondary to problems with social interaction.  A Mental Residual Functional Capacity Assessment associated with the SSA disability file states the Veteran's PTSD caused moderate limitation in 8 of the 20 functional areas and no significant limitation in the other 12 areas; there was no marked limitation in any functional area.  

An October 2004 Functional Capacity Assessment by a psychiatrist, associated with the SSA disability file, states the Veteran was able to follow and remember simple two-step commands.  There may have been some deficits in sustained concentration and attention, but the Veteran was able to sustain sufficient concentration and attention for completion of employment tasks.  However, the Veteran had difficulties with social interaction and would function best in a setting not requiring extensive social contact.  Due to reduced stress tolerance the Veteran would have some problems adapting to work changes but would be able to function in a stable work environment.

SSA eventually granted disability benefits effective from January 7, 2004 (the date of the workplace injury to the back), due to a current back disorder (primary diagnosis) and anxiety-related disorder (secondary diagnosis).

During MHC interview in March 2005 and July 2005 the Veteran reported he slept well during the day but did not sleep well at night due to back pain.  He still felt depressed because he was still living with relatives but he denied SI.  During interview the Veteran was alert, oriented, verbal and coherent.  He was not anxious and did not look depressed.  The psychiatrist assigned a GAF score of 65.

An October 2005 MHC note states the Veteran reported feeling anxious and depressed.  He endorsed SI but denied any plan or intent.  During interview the Veteran was alert and oriented times three.  He was mildly anxious and mildly depressed.  There was no evidence of thought disorder.  The psychiatrist assigned a current GAF score of 60.

MHC notes dated in January 2006 and June-July 2006 state the Veteran reported disrupted sleep due to back pain.  He endorsed feeling depressed most of the time; he endorsed SI but denied intent or plan.  During interview he was oriented times four and verbal but vague.  He was not anxious but was mildly depressed.  Affect was appropriate and congruent; impulse control and judgment were good.  The psychiatrist did not note a current GAF score.

MHC notes in July 2007, November 2007, March 2008, June 2008, September 2008 and December 2008 state the Veteran reported decreased anxiety with current medications but that he still had anxiety on a daily basis due largely to medical issues.  He avoided large crowds when possible.  The Veteran endorsed irritability and depression and stated he tended to stay home alone rather than be around people.  The Veteran endorsed vague SI in July 2007 but denied ideation or intent; he denied SI thereafter.  During interview the Veteran was oriented times four.  Mood was generally dysphoric; affect was full-range.  Thoughts were coherent, logical, organized and goal-directed.  There was no evidence of overt thought disorder, hallucinations, delusions, tangentiality, circumstantiality, depersonalization, derealization, paranoia, thought insertion, broadcasting or withdrawal.  There was no evidence of mood swings, mania, or impulse control issues, and the Veteran denied such symptoms.  Memory, attention and concentration were intact.  Speech was within normal limits.  Hygiene was fair, judgment and insight were good and no psychomotor abnormalities were noted.   The clinician generally continued current GAF score of 60, in effect since September 2006, until assigning a GAF score of 59 in December 2008.

The Veteran had a VA PTSD examination in February 2009.  The examiner, a VA psychologist, reviewed the claims files.  The Veteran reported he lived alone and had essentially no social support.  He endorsed avoiding crowds and even crowded roads.  He endorsed sleep impairment that left him feeling fatigued in the morning.  The Veteran endorsed panic attacks once or twice per week, generally worse at night.  He reported flashbacks on a nearly daily basis triggered by sounds from nearby Fort Bragg; he also reported anger and irritability.  The Veteran admitted to SI but denied suicidal intent.  The Veteran reported previous work history as a janitor, which he ceased due to a back injury.    

On examination the Veteran was neatly groomed and dressed.  His speech was unremarkable and his affect was normal, although his mood was anxious.  Attention was intact and he was oriented times three.  Thought process and content were unremarkable and there were no delusions or hallucinations.  Judgment and insight were unremarkable.  Impulse control was fair.  Remote memory was normal, recent memory was moderately impaired and immediate memory was mildly impaired.  The Veteran was able to maintain minimum standards of hygiene.

The examiner stated the Veteran's PTSD caused severe limitation of shopping and traveling and moderate limitation of driving and other recreational activities.  Significantly, the examiner stated the Veteran's responses to psychological testing strongly suggested an attempt to over-report or exaggerate psychological symptoms or complaints, which rendered the test results invalid.  The examiner assigned a current GAF score of 50, representing moderate-to-serious symptoms.  The examiner stated the Veteran's PTSD did not cause total occupational and social impairment, and did not cause occupational and social impairment in most areas, but did cause reduced reliability and productivity due to anger management problems and social isolation.     

MHC notes in March 2009, July 2009 and November 2009 state the Veteran reported continued depression and anxiety due to health concerns.  He also reported continued sleep disturbance due to pain issues.  He denied SI.  During the interview the Veteran was oriented times four.  Mood was euthymic and affect was full-range.  Thoughts were coherent, logical, organized and goal-directed.  There was no evidence of overt thought disorder, hallucinations, delusions, tangentiality, circumstantiality, depersonalization, derealization, paranoia, thought insertion, broadcasting or withdrawal.  There was no evidence of mood swings, mania, or impulse control issues, and the Veteran denied such symptoms.  Memory, attention and concentration were intact.  Speech was within normal limits.  Hygiene was fair, judgment and insight were good and no psychomotor abnormalities were noted.   The clinician assigned current GAF score of 62.

On review of the evidence above the Board finds the impairment from the Veteran's PTSD more closely approximates the criteria for a rating of 50 percent (reduced reliability and productivity).  The VA examiner specifically cited impairment in these terms in February 2009, and the symptoms cited by the examiner (anger management issues and social avoidance) are shown throughout the period on review.

The Board has also considered the GAF scores.  The GAF score reflects the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case the Veteran's GAF scores have ranged from 50 to 65.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."   

Most of the assigned GAF scores are indicative of moderate impairment and support the assignment of a 50 percent rating.  

The Board has also considered whether a rating in excess of 50 percent is warranted.  However, a 70 percent rating requires that the occupational and social impairment more nearly approximate impairment in most areas (such as work, school, family relations, judgment, thinking, or mood), which is not documented in either the medical or lay evidence of record.  Further, the only symptoms associated with the 70 percent rating shown by the evidence of record are occasional suicidal ideation and difficulty in adapting to stressful circumstances, including work or a worklike setting, and the Veteran's GAF scores are inconsistent with a 70 percent rating.  As discussed above, for the most part, they evidence only moderate impairment.  Thus, the overall disability picture presented by the PTSD does not more closely approximate the criteria for a rating higher than 50 percent.

The record does not show that the criteria for a rating higher than 50 percent were more nearly approximated for any portion of the period under review so a "staged" rating is not warranted.  Hart, 21 Vet. App. 505
 
The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for Total Disability for Individual Unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In this case the record shows the Veteran to be unemployable due to his nonservice-connected back disorder, but not due to PTSD, so the issue of entitlement to a TDIU has not been raised. 

In sum, the Board has found a rating of 50 percent is warranted for the service-connected PTSD, but not more.  The Veteran's appeal is granted to that extent.


ORDER

Service connection for a back disability is denied.

A rating of 50 percent for PTSD is granted throughout the period of this claim, subject to the criteria pertaining to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


